United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hyde Park, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Eirik Cheverud, Esq., for the Director

Docket No. 14-74
Issued: April 2, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 7, 2013 appellant filed a timely appeal from an August 5, 2013 decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s
compensation benefits on May 16, 2012 on the grounds that the accepted conditions of back
strain, cervical strain and postconcussive syndrome had resolved.
On appeal, appellant asserts that she has developed fibromyalgia and chronic fatigue
syndrome as a consequence of an August 10, 1990 employment injury.

1

5 U.S.C. §§ 8101-8193.

The Director of OWCP filed a memorandum in justification asserting that the August 5,
2013 decision should be affirmed. Appellant submitted a reply reasserting that fibromyalgia and
chronic fatigue syndrome were causally related to the 1990 employment injury.
FACTUAL HISTORY
This case has previously been before the Board.2 In a May 9, 1997 decision, the Board
determined that a conflict of medical opinion existed between appellant’s treating physicians
Dr. Leora Fishman, Board-certified in family medicine, and Dr. Charles W. Lowney, an
osteopath, and an OWCP referral physician Dr. John E. Duff, a Board-certified orthopedic
surgeon, as to whether appellant had any continuing disability due to her work injury. The Board
set aside OWCP decisions dated March 15 and September 27, 1994 and remanded the case for an
impartial medical evaluation.3 On July 12, 2000 the Board adopted an April 16, 1998 decision in
which an OWCP hearing representative found that appellant had not met her burden of proof to
establish that she sustained a recurrence of disability beginning November 22, 1993.4 In a
January 10, 2003 decision, the Board again found that she failed to establish that she sustained a
recurrence of disability on November 22, 1993 causally related to the August 10, 1990 work
injury and affirmed a December 8, 2001 OWCP decision.5 The law and the facts of the previous
Board decisions are incorporated herein by reference.
For many years, appellant had been under the care of Dr. Charles Lowney, as osteopath.
In a December 5, 2007 report, Dr. Lowney advised that she had 25 percent whole person
impairment due to post-traumatic neuralgia of the peripheral upper and lower extremities and
had fibromyalgia secondary to the employment injury. In an attached attending physician’s
report, he advised that appellant could never resume regular work. On August 19, 2008 an
OWCP medical adviser recommended that she be seen by a neurologist. Appellant relocated to
Georgia in November 2009.
By letter dated October 20, 2010, OWCP asked that appellant obtain an updated medical
opinion from her attending physician. The letter included instructions to a physician regarding
the desired content of the report.
In a November 3, 2010 report, Dr. Joseph D. Weissman, a Board-certified neurologist,
noted that he had reviewed the October 20, 2010 OWCP letter and medical records including
2

On August 10, 1990 appellant, then a 37-year-old letter carrier, fell to the ground while delivering mail when
two dogs jumped on her. OWCP accepted that she suffered back and cervical strains and postconcussive syndrome.
Appellant returned to light duty on October 1, 1990. She stopped work on November 26, 1993, filed a claim for
recurrence and did not return to work.
3

Docket No. 95-911 (issued May 9, 1997). After the Board’s May 9, 1997 decision, OWCP referred appellant to
Dr. Richard Greenberg, a Board-certified orthopedic surgeon, for an impartial opinion. In reports dated August 25
and September 22, 1997, Dr. Greenberg advised that her work-related conditions of back and cervical strains and
postconcussive syndrome had long since resolved and that her diagnoses of fibromyalgia and chronic fatigue
syndrome were not related to the 1990 work injury.
4

Docket No. 98-2352 (issued July 12, 2000).

5

Docket No. 02-1076 (issued January 10, 2003).

2

those provided by Dr. Lowney, noting that appellant had been diagnosed with fibromyalgia,
hypertension and diabetes. He described the employment injury in great detail, reported a
history that she had worked limited duty for 15 months following the injury and that she then
became unable to do the job due to family commitments. Dr. Weissman noted appellant’s
complaints of constant joint pains, fatigue and headaches. He provided extensive physical
examination findings, noting that she had no focal motor, sensory or reflex deficits.
Dr. Weissman indicated that there was no objective evidence of a musculoskeletal injury as a
result of the 1990 employment injury and the postconcussive syndrome had resolved. He
diagnosed depression and diabetic neuropathy of the distal symmetric type and opined that
appellant’s multiple pain and musculoskeletal complaints were more likely due to age-related
issues and degenerative change and were clearly not related to the 1990 fall.
By decision dated July 25, 2011, OWCP denied appellant’s claim for a schedule award.6
In a July 27, 2011 decision, it terminated her medical and wage-loss benefits effective
July 28, 2011. OWCP found the weight of the medical evidence rested with the opinion of
Dr. Weissman who opined that the employment-related conditions had resolved.
Appellant timely requested a hearing, that was held on November 14, 2011. At the
hearing she maintained that all her physical problems including fibromyalgia were the result of
the 1990 employment injury. Appellant’s husband testified that her physical problems had been
continual since the 1990 injury. The record was left open 30 days to submit additional medical
evidence. No further evidence was submitted.
In a January 18, 2012 decision, an OWCP hearing representative reversed the July 25,
2011 decision on the grounds that OWCP had not furnished appellant a pretermination notice.
On August 31, 2012 OWCP proposed to terminate her wage-loss and medical benefits. It found
that the weight of the medical evidence rested with the opinion of Dr. Weissman who advised
that the accepted conditions had resolved.
Appellant disagreed with the proposed termination. She stated that OWCP told her she
had to see a neurologist and that is why she went to see Dr. Weissman who only examined her
once. Appellant provided a list of her current physicians and indicated that she had retained
legal representation.
Appellant submitted an unsigned report from the office of Dr. Feroze A. Yusufji dated
January 18, 2012 that described a complaint of left knee pain, examination findings and a
diagnosis of degenerative arthrosis of the left knee. By report dated February 2, 2012,
Dr. Grantley F. Joseph, a Board-certified internist, provided a list of active medications and
diagnosed benign hypertension, uncomplicated type 2 diabetes mellitus, hypercholesterolemia
and insomnia. In a February 6, 2012 report, Dr. Ana Maria Platon, a Board-certified
anesthesiologist, who practices pain medicine, advised that appellant had been a patient since
December 26, 2011 for complications of lumbar radiculitis, cervical spondylosis and cervical
radiculitis and was being treated with cervical epidural steroid injections. In correspondence
dated February 10, 2012, Dr. Lowney indicated that appellant had been his patient from 1994 to
August 2008 for treatment of a work-related injury that occurred in August 1990. He indicated
6

Appellant did not file an appeal of this decision with the Board.

3

that she had multiple medical problems including cervical, dorsal and lumbar somatic
dysfunction, cervical disc disease, low back pain, left and right sacroiliac pain and left and right
sciatic neuritis. Dr. Lowney concluded that appellant was totally disabled and unable to work.
On May 16, 2012 OWCP found that the weight of the medical evidence rested with the
opinion of Dr. Weissman and finalized the termination of medical and wage-loss benefits
effective that day. Appellant, through her attorney, timely requested a hearing, that was held on
May 17, 2013. She did not appear at the hearing. Appellant’s attorney argued that it was unclear
from the record whether Dr. Weissman was an OWCP referral physician and that he certainly
was not an attending physician as appellant had only seen him once. The attorney maintained
that, as such, Dr. Weissman’s opinion was of diminished probative value. The record was held
open for 30 days. Nothing further was submitted.
By decision dated August 5, 2013, an OWCP hearing representative found that the
weight of the medical evidence rested with the opinion of Dr. Weissman and affirmed the
May 16, 2012 OWCP decision. He also found that appellant had not established whether any
additional conditions were causally related to the 1990 work injury.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.7
OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.8
ANALYSIS
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation benefits on May 16, 2012. The accepted conditions in this case are back and
cervical strains and postconcussion syndrome.
The medical evidence most contemporaneous with the May 16, 2012 termination
includes Dr. Weissman’s November 3, 2010 report9 in which he reviewed extensive medical
records including those provided by Dr. Lowney. Dr. Weissman described the employment
injury in great detail and noted appellant’s complaints of constant joint pains, fatigue and
headaches. He provided extensive physical examination findings, noting that she had no focal
motor, sensory or reflex deficits. Dr. Weissman observed that appellant had no objective
evidence of a musculoskeletal injury as a result of the 1990 work injury and that the
postconcussive syndrome had resolved. He diagnosed depression and diabetic neuropathy of the
distal symmetric type and opined that her multiple pain and musculoskeletal complaints were
7

Jaja K. Asaramo, 55 ECAB 200 (2004).

8

Id.

9

The Board has held that contemporaneous evidence is entitled to greater probative value than later evidence.
S.S., 59 ECAB 315 (2008).

4

clearly not caused by the 1990 work injury and were more likely due to age-related issues and
degenerative change.
The January 18, 2012 report from Dr. Yusufji’s office is of no probative value as a
medical report may not be considered as probative medical evidence if there is no indication that
the person completing the report qualifies as a “physician” as defined in section 8102(2) of
FECA. Reports lacking proper identification, such as unsigned treatment notes, do not constitute
probative medical evidence.10 Dr. Lowney’s February 22, 2012 report is of OWCP diminished
probative value. He had not seen appellant since August 2008. Moreover, while Dr. Lowney
opined that she was unable to work, he did not discuss the accepted conditions but rather
indicated that she had multiple medical problems including cervical, dorsal and lumbar somatic
dysfunction, cervical disc disease, low back pain, left and right sacroiliac pain and left and right
sciatic neuritis, none of which are accepted conditions. Drs. Joseph and Platon did not discuss
the accepted conditions and did not provide an opinion regarding appellant’s work capability.
Rather, they discussed conditions that were not accepted as caused by the August 10, 1990
employment injury.
In assessing medical evidence, the weight of such evidence is determined by its
reliability, its probative value and its convincing quality. The opportunity for and thoroughness
of examination, the accuracy and completeness of the physician’s knowledge of the facts and
medical history, the care of analysis manifested and the medical rationale expressed in support of
the physician’s opinion are facts, which determine the weight to be given to each individual
report.11 The Board finds that OWCP properly determined that the weight of the medical
opinion evidence rested with the opinion of Dr. Weissman who provided a comprehensive report
in which he outlined examination findings and provided a rationalized explanation for his
opinion that appellant’s accepted conditions of back and neck strains and postconcussive
syndrome had resolved. OWCP therefore met its burden of proof to terminate her compensation
benefits on May 16, 2012.
As to appellant’s argument on appeal that, fibromyalgia and chronic fatigue syndrome
were caused by the August 10, 1990 fall, she has the burden to establish a causal relationship to
the 1990 employment injury by the weight of the medical evidence, including an affirmative
medical opinion based on material facts with a supporting rationalized explanation.12
In its January 10, 2003 decision, the Board found that the opinion of Dr. Greenberg, who
provided an impartial opinion in 1997 and opined that fibromyalgia and chronic fatigue
syndrome were not employment related, was entitled to special weight and affirmed a
December 8, 2001 OWCP decision.13 Dr. Lowney had been on one side of the conflict resolved
10

R.M., 59 ECAB 690 (2008).

11

Michael S. Mina, 57 ECAB 379 (2006).

12

See also Jaja K. Asaramo, supra note 7 (where an employee claims that a condition not accepted or approved
by OWCP was due to an employment injury, she bears the burden of proof to establish that the condition is causally
related to the employment injury). See Judith J. Montage, 48 ECAB 292 (1997).
13

Supra notes 3 to 5. If the opinion of an impartial specialist is sufficiently well rationalized and based on a
proper factual background, it must be given special weight. Manuel Gill, 52 ECAB 282 (2001).

5

by Dr. Greenberg and the only medical evidence submitted subsequently were reports by
Dr. Lowney dated October 7, 2004 to December 10, 2007. Neither Dr. Joseph nor Dr. Platon
discussed fibromyalgia or chronic fatigue, and Dr. Weissman clearly indicated that appellant’s
musculoskeletal complaints were age-related and not caused by the 1990 employment injury.
Appellant did not establish that fibromyalgia and chronic fatigue syndrome were caused by the
employment-related fall that occurred on August 10, 1990.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s benefits
effective May 16, 2012.
ORDER
IT IS HEREBY ORDERED THAT the August 5, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 2, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

